ICJ_174_ICAOCouncil-IASTA_BHR-EGY-ARE_QAT_2018-07-25_ORD_01_NA_00_FR.txt.                              INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                   APPEAL RELATING TO THE JURISDICTION
                           OF THE ICAO COUNCIL
                        UNDER ARTICLE II, SECTION 2,
                        OF THE 1944 INTERNATIONAL
                     AIR SERVICES TRANSIT AGREEMENT
                                  (BAHRAIN, EGYPT
                         AND UNITED ARAB EMIRATES v. QATAR)


                                ORDER OF 25 JULY 2018




                                    2018
                             COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                     APPEL CONCERNANT LA COMPÉTENCE
                            DU CONSEIL DE L’OACI
                     EN VERTU DE L’ARTICLE II, SECTION 2,
                   DE L’ACCORD DE 1944 RELATIF AU TRANSIT
                   DES SERVICES AÉRIENS INTERNATIONAUX
                                 (BAHREÏN, ÉGYPTE
                          ET ÉMIRATS ARABES UNIS c. QATAR)


                           ORDONNANCE DU 25 JUILLET 2018




3 CIJ1148.indb 1                                              26/02/19 08:58

                                                  Official citation:
                     Appeal relating to the Jurisdiction of the ICAO Council under Article II,
                       Section 2, of the 1944 International Air Services Transit Agreement
                             (Bahrain, Egypt and United Arab Emirates v. Qatar),
                                Order of 25 July 2018, I.C.J. Reports 2018, p. 501




                                            Mode officiel de citation :
                 Appel concernant la compétence du conseil de l’OACI en vertu de l’article II,
               section 2, de l’accord de 1944 relatif au transit des services aériens internationaux
                                (Bahreïn, Egypte et Emirats arabes unis c. Qatar),
                            ­ordonnance du 25 juillet 2018, C.I.J. Recueil 2018, p. 501




                                                                                 1148
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157347-3




3 CIJ1148.indb 2                                                                                       26/02/19 08:58

                                                    25 JULY 2018

                                                         ORDER




                   APPEAL RELATING TO THE JURISDICTION
                           OF THE ICAO COUNCIL
                        UNDER ARTICLE II, SECTION 2,
                        OF THE 1944 INTERNATIONAL
                     AIR SERVICES TRANSIT AGREEMENT
                             (BAHRAIN, EGYPT
                    AND UNITED ARAB EMIRATES v. QATAR)




                     APPEL CONCERNANT LA COMPÉTENCE
                            DU CONSEIL DE L’OACI
                     EN VERTU DE L’ARTICLE II, SECTION 2,
                   DE L’ACCORD DE 1944 RELATIF AU TRANSIT
                   DES SERVICES AÉRIENS INTERNATIONAUX
                             (BAHREÏN, ÉGYPTE
                      ET ÉMIRATS ARABES UNIS c. QATAR)




                                                  25 JUILLET 2018

                                                   ORDONNANCE




3 CIJ1148.indb 3                                                    26/02/19 08:58

                                                                                           501




                                 COUR INTERNATIONALE DE JUSTICE

                                                 ANNÉE 2018                                          2018
                                                                                                   25 juillet
                                                 25 juillet 2018                                  Rôle général
                                                                                                    no 174

                     APPEL CONCERNANT LA COMPÉTENCE
                            DU CONSEIL DE L’OACI
                     EN VERTU DE L’ARTICLE II, SECTION 2,
                   DE L’ACCORD DE 1944 RELATIF AU TRANSIT
                   DES SERVICES AÉRIENS INTERNATIONAUX

                                         (BAHREÏN, ÉGYPTE
                                   ET ÉMIRATS ARABES UNIS c. QATAR)




                                               ORDONNANCE


                     Le président de la Cour internationale de Justice,
                      Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
                   graphe 1, et 48 de son Règlement,
                      Vu la requête déposée au Greffe de la Cour le 4 juillet 2018 par le
                   Royaume de Bahreïn, la République arabe d’Egypte et les Emirats arabes
                   unis tendant à faire appel de la décision rendue le 29 juin 2018 par le
                   Conseil de l’Organisation de l’aviation civile internationale dans une ins-
                   tance introduite le 30 octobre 2017 contre ces Etats par l’Etat du Qatar en
                   vertu de l’article II, section 2, de l’accord de 1944 relatif au transit des
                   services aériens internationaux ;
                      Considérant que, le jour même du dépôt de la requête, une copie certi-
                   fiée conforme de celle‑ci a été communiquée à l’Etat du Qatar ;
                      Considérant que chaque Etat demandeur a désigné un agent aux fins
                   de l’instance ; que le Royaume de Bahreïn a désigné S. Exc. le cheikh
                   Fawaz bin Mohammed Al Khalifa, la République arabe d’Egypte
                   a ­désigné S. Exc. M. Amgad Abdel Ghaffar et les Emirats arabes unis
                   ont désigné S. Exc. M. Saeed Ali Yousef Alnowais ; et considérant que

                                                                                             4




3 CIJ1148.indb 5                                                                                        26/02/19 08:58

                                  conseil de l’oaci (ordonnance 25 VII 18)                    502

                   l’Etat du Qatar a désigné comme agent M. Mohammed Abdulaziz
                   ­Al-­Khulaifi ;
                       Considérant que, au cours d’une réunion que le président de la Cour a
                    tenue avec les agents des Parties le 23 juillet 2018, en application de l’ar-
                    ticle 31 du Règlement, les demandeurs ont fait savoir qu’ils souhaitaient
                    pouvoir disposer d’un délai minimal de six mois pour la préparation du
                    mémoire ; et que le défendeur a indiqué qu’il considérait qu’un délai maxi-
                    mal de trois mois pour la préparation du mémoire et du contre‑mémoire,
                    respectivement, serait suffisant ;
                       Compte tenu des vues des Parties,
                     Fixe comme suit les dates d’expiration des délais pour le dépôt des
                   pièces de la procédure écrite :
                     Pour le mémoire du Royaume de Bahreïn, de la République arabe
                   d’Egypte et des Emirats arabes unis, le 27 décembre 2018 ;
                     Pour le contre-­mémoire de l’Etat du Qatar, le 27 mai 2019 ;
                     Réserve la suite de la procédure.

                     Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                   Paix, à La Haye, le vingt-cinq juillet deux mille dix‑huit, en cinq exem-
                   plaires, dont l’un restera déposé aux archives de la Cour et les autres
                   seront transmis respectivement aux Gouvernements du Royaume de
                   Bahreïn, de la République arabe d’Egypte et des Emirats arabes unis, et
                   au Gouvernement de l’Etat du Qatar.

                                                                      Le président,
                                                         (Signé) Abdulqawi Ahmed Yusuf.
                                                                          Le greffier,
                                                             (Signé) Philippe Couvreur.




                                                                                                5




3 CIJ1148.indb 7                                                                                     26/02/19 08:58

